                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

PARNELL R. MAY,                                                                         PLAINTIFF

v.                                 Case No. 4:19-cv-00255-KGB-JTK

ERIG HIGGINS, et al.                                                                DEFENDANTS

                                              ORDER

       The Court has received Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 7). Plaintiff Parnell R. May filed objections

to the Proposed Findings and Recommendations (Dkt. No. 8). After careful review of the Proposed

Findings and Recommendations and Mr. May’s objections, as well as a de novo review of the

record, the Court adopts the Proposed Findings and Recommendations as its findings in all respects

(Dkt. No. 7).

       The Court writes separately to address Mr. May’s objections. Judge Kearney recommends

dismissal of Mr. May’s failure to protect claim for failure to state a claim (Id., at 5). Judge Kearney

explains that Mr. May did not claim that Deputy Jerry Baggies knew that Mr. May would be at

risk of harm in visiting with the other inmate or that Deputy Baggies intentionally placed him in

harm’s way (Id.). In his objection, Mr. May claims first that Deputy Baggies “admitted in open

court” that he “knew that a physical altercation was possible. . .” and later claims that, “in criminal

court on April 10th, 2019, the Deputy Jerry Baggies admitted that he knew a fight was likely.”

(Dkt. No. 8, at 1-2). Even if Deputy Baggies did know that a physical altercation between the

inmates may occur, this Court agrees with Judge Kearney that Mr. May has failed to state a claim

upon which relief may be granted. Mr. May asked to speak with another inmate, and Deputy

Baggies allowed it. Although this may have been a policy violation, it is not enough to show that

Deputy Baggies acted with deliberate indifference to a substantial risk of harm or that Deputy
Baggies had a subjectively culpable state of mind, which is required to prove a failure to protect

claim. Perkins v. Grimes, 161 F.3d 1127, 1130 (8th Cir. 1998).

       In the Proposed Findings and Recommendations, Judge Kearney states that, “[Mr. May]

complains that he was denied equal protection because he was charged and convicted of a crime

while Defendant Baggie was permitted to return to his job, despite the rule violations he

committed.” (Dkt. No. 7, at 7). Judge Kearney recommends dismissal of the claim, explaining

that Mr. May did not allege how he and Deputy Baggies were similarly situated (Id.). To the extent

that Mr. May claims a violation of his right to equal protection compared to Deputy Baggies, the

Court agrees with Judge Kearney that the allegation fails to state a constitutional claim for relief

and should be dismissed.

       This Court understands Mr. May’s amended complaint to claim that he was not equally

protected compared to the other inmate involved in the physical altercation. In his amended

complaint, Mr. May states that the criminal assault charge brought against him violated his “right

of equal protection of the laws, where that it was the inmate Christian Powell that had struck me

first when I had stepped toward the entrance of his cell that is right next to my cell but he was not

equally held responsible for his action of assault [third] degree.” (Dkt. No. 6, at 8).

       The Fourteenth Amendment equal protection clause requires the government “to treat

similarly situated people alike.” City of Cleburne v. Cleburne Living Center, Inc.,, 473 U.S. 432,

439 (1985). Yet, “[d]issimilar treatment of dissimilarly situated persons does not violate equal

protection.” Klinger v. Department of Corrections, 31 F.3d 727, 731 (8th Cir. 1994). Mr. May

does not allege how he and Mr. Powell were similarly situated. Based on the allegations before

the Court, Mr. May admits that he approached Mr. Powell’s cell first, but Mr. May maintains that

Mr. Powell struck Mr. May first. Mr. May admits that, in response, he struck Mr. Powell (Dkt.



                                                  2
No. 6, at 7). It is not clear from these allegations that Mr. May and Mr. Powell were similarly

situated. To the extent that Mr. May claims a violation of his right to equal protection compared

to Mr. Powell, because Mr. May has failed to allege how he and Mr. Powell were similarly situated,

the allegation fails to state a constitutional claim for relief.

        It is therefore ordered that:

        1.      Mr. May’s complaint and amended complaint against defendants are dismissed

without prejudice for failure to state a claim upon which relief may be granted (Dkt. Nos. 2, 6).

The Court declines Judge Kearney’s recommendation to dismiss with prejudice these claims at

this stage of the litigation.

        2.      This dismissal constitutes a “strike” within the meaning of the Prison Litigation

Reform Act, pursuant to 28 U.S.C. § 1915A(a).

        3.      An in forma pauperis appeal from this Order would not be in good faith, pursuant

to 28 U.S.C. § 1915(a)(3).

        It is so ordered this 27th day of May, 2021.


                                                               _______________________________
                                                               Kristine G. Baker
                                                               United States District Judge




                                                    3
